

Third Amendment


to


Exclusive License Agreement


This Third Amendment to the Exclusive License Agreement (this “Amendment”) is
entered into as of April 27, 2011 (the “Effective Date of this Amendment”), by
and between The George Washington University (“University”) and Protea
Biosciences, Inc., (“Company”) having a place of business at 955 Hartman Run
Road, Suite 210, Morgantown, West Virginia 26507. University and Company may
each be referred to herein individually as “Party” and collectively as the
“Parties”. The Exclusive License Agreement effective as of December 1, 2008
which was amended as set forth in the Amended and Restated Exclusive License
Agreement effective as of February 22, 2010, further amended via the second
amendment effective as of January 14, 201l (the “Second Amendment”) and all
appendices and exhibits thereto are collectively referred to herein as the “the
First Amended Agreement”.

 
Recitals

 
WHEREAS, the Parties hereto desire to amend the terms of the First Amended
Agreement to further reflect certain additional understandings with respect to
the First Amended Agreement.

 
NOW, THEREFORE, for and in consideration of the mutual terms and conditions set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.      Defined Terms. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to those terms in the First Amended
Agreement.
 
2.      Amendment of the Whereas Clauses. The first four “whereas” clauses shall
be deleted in their entirety and replaced with the following:

 
WHEREAS, University and Company desire to clarify certain provisions of the
First Amended Agreement, particularly, but not exclusively, with respect to the
3D imaging technology an additional technology relating to High Throughput
Single Cell Analysis by Plume Focusing in Laser Ablation Electrospray Ionization
(LAESI) Mass Spectrometry and patent prosecution responsibility;

 
WHEREAS, University and Company desire to amend and restate the First Amended
Agreement to include such clarifications;

 
WHEREAS, University is the owner of certain rights relating to the LAESI
technology, the 3D imaging technology, LAESI Detection of Metabolic Changes In
Cells Upon Viral Infection technology, LAESI Analysis of small cell populations
and single cells by consecutive laser pulses and High Throughput Single Cell
Analysis by Plume Focusing in Laser Ablation Electrospray Ionization (LAESI)
Mass Spectrometry; and”
 
Third Amendment to Amended and Restated Exclusive
  File Name: Third Protea Contract Amendment Signature
License Agreement February 22, 2010
1 Final May 4 2011 (2).Doc

 
 

--------------------------------------------------------------------------------

 
 
3.      Amendment to Section 1.3 “University Technology Rights.” Section 1.3
“University Technology Rights” shall be deleted in its entirety and replaced
with the following section:

 
“University Technology Rights” shall mean the University’s rights in technical
information, know how, processes, procedures, compositions, devices, methods,
formulas, protocols, techniques, software, designs, drawings, or data that are
created by Akos Vertes (Inventor) at the University relating to subject matter
disclosed in the applications set out in Exhibit A, or relating to the Laser
Ablation Electrospray Ionization (LAESI), 3D imaging technology, and LAESI
Detection Of Metabolic Changes In Cells Upon Viral Infection technologies and
LAESI application to small cell populations technologies including the
technology as described in the University invention disclosure entitled
“Subcellular Analysis by Laser Ablation Electrospray Ionization (LAESI) Mass
Spectrometry”, a copy of the invention disclosure statement is attached as
Exhibit B to Second Amendment, and High Throughput Single Cell Analysis by Plume
Focusing in Laser Ablation Electrospray Ionization (LAESI) Mass Spectrometry, a
copy of the invention disclosure is attached as Exhibit B to this Third
Amendment, which are useful or desirable for practicing such technologies and/or
the inventions described by the University Patent Portfolio.

 
4.      Amendment to Section 10.14. Section 10.14 “Entire Agreement”. Section
10.14 shall be deleted in its entirety and replaced with the following section:

 
This Agreement, including the exhibits hereto, constitutes the entire
understanding between the Parties with respect to the subject matter contained
herein and cancels and supersedes any and all prior agreements, understandings;,
and arrangements whether oral or written between the Parties relating to the
subject matter hereof.

 
5.      Amendment to Exhibit A. Exhibit A shall be deleted in its entirety and
replaced with the following exhibit:
 
EXHIBIT A
Application No.
Filing Date
 
Title
 
Inventor(s)
         
12/176,324
18 July 2008
 
Laser Ablation Electrospray Ionization (LAESI) for Atmospheric Pressure, In
Vivo, and Imaging Mass Spectrometry
 
Vertes, Akos; Nemes; Peter;
         
12/323,276
25 Nov 2008
 
Three-dimensional Molecular Imaging by Infrared Laser Ablation Electrospray
Ionization Mass Spectrometry
 
Vertes, Akos; Nemes, Peter
         
May5, 2011
13/101,518
 
Continuation of US Patent Application number 12/323,276
 
Vertes, Akos; Nemes, Peter
12/774,533
  
Methods for Detecting Metabolic States by Laser
  
Vertes, Akos;

 
Third Amendment to Amended and Restated Exclusive
  File Name: Third Protea Contract Amendment Signature
License Agreement February 22, 2010
2 Final May 4 2011 (2).Doc

 
 

--------------------------------------------------------------------------------

 


05 May 2010
 
Ablation Electrospray Ionization Mass Spectrometry
 
Kashanchi, Fatah; Sripadi, Prabhakar; Kehn-Hall, Kylene
         
13/045,277
March 10,2011
 
Subcellular Analysis by Laser Ablation Electrospray Ionization (LAESI) Mass
Spectrometry
 
Vertes, Akos; Stolee, J.; Shreshtha, B.
         
PCT/US09/51157
20 July 2009
 
LAESI for Atmospheric Pressure, In Vivo and Imaging Mass Spectrometry
 
Vertes, Akos; Nemes, Peter
         
PCT/US09/65891
25 Nov 2009
 
Three-dimensional Molecular Imaging by Infrared Laser Ablation Electrospray
Ionization Mass Spectrometry
 
Vertes, Akos; Nemes, Peter
         
To be filed
 
Canadian National Phase of PCT/US09/65891
 
Vertes, Akos; Nemes, Peter
         
To be filed
 
Japanese National Phase of PCT/US09/65891
 
Vertes, Akos; Nemes. Peter
         
To be filed
 
European Regional Phase of PCT/US09/65891
 
Vertes, Akos; Nemes, Peter
         
PCT/US10/33757
05 May 2010
  
Methods for Detecting Metabolic States by Laser Ablation Electrospray Ionization
Mass Spectrometry
  
Vertes, Akos; Kashanchi, Fatah; Sripadi, Prabhakar; Kehn-Hall. Kvlene

 
6.      Reaffirmation; Conflicts. Except as expressly amended by this Amendment,
the Agreement is and shall continue to be in full force and effect as originally
written. This Amendment shall be deemed to revise the terms and provisions
specifically referenced herein. In the event of a conflict between the terms and
provisions of this Amendment and the terms and provisions of the Agreement, this
Amendment shall govern; provided, however, that the fact that a term or
provision appears in this Amendment but not in the Agreement, or in the
Agreement but not in this Amendment, shall not be interpreted as, or deemed
grounds for finding, a conflict for purposes of this Section.
 
7.      Execution in Counterparts; Effectiveness; Severability. This Amendment
may be executed in any number of counterparts and by any combination of the
parties hereto in separate counterparts, each of which counterpart shall be an
original and all of which when taken together shall constitute one and the same
Amendment. This Amendment shall become effective as of the date first above
written when and if counterparts of this Amendment shall have been executed by
the parties hereto. If any section, paragraph, clause, or provision of this
Amendment shall for any reason be held to be invalid or unenforceable, the
invalidity or unenforceability of such section, paragraph, clause, or provision
shall not affect any of the remaining provisions of this Amendment, the intent
being that the same are severable.

 
On and after the effective date of this Amendment, each reference in the
Agreement to “this Agreement,” “hereunder,”, “hereof” or words of like import
referring to the Agreement shall mean and be a reference to the Agreement as
amended by this Amendment.
 
Third Amendment to Amended and Restated Exclusive
  File Name: Third Protea Contract Amendment Signature 
License Agreement February 22, 2010
3 Final May 4 2011 (2).Doc

 
 

--------------------------------------------------------------------------------

 
 
8.      Section References. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.
 
9.      Governing Law. THIS AMENDMENT SHALL BE DEEMED MADE AND PREPARED AND
SHALL BE GOVERNED, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE DISTRICT OF COLUMBIA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS THEREOF WHICH MAY REQUIRE THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION.
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.



/s/ Leo M. Chalupa
Name:
Title:
The George Washington University

 

/s/ Stephen Turner
Name:
Title:
PROTEA BIOSCIENCES, Inc.

 
[Signature Page to the Third Amendment to Exclusive License Agreement]
 
Third Amendment to Amended and Restated Exclusive
  File Name: Third Protea Contract Amendment Signature 
License Agreement February 22, 2010
4 Final May 4 2011 (2).Doc

 
 

--------------------------------------------------------------------------------

 


Exhibit B

 
The George Washington University Invention Disclosure entitled “High Throughput
Single Cell Analysis by Plume Focusing in Laser Ablation Electrospray Ionization
(LAESI) Mass Spectrometry”
 
Third Amendment to Amended and Restated Exclusive
  File Name: Third Protea Contract Amendment Signature 
License Agreement February 22, 2010
5 Final May 4 2011 (2).Doc

 
 

--------------------------------------------------------------------------------

 